Citation Nr: 1216592	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-03 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for cystitis.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1978.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran was scheduled for hearings before Veterans Law Judges in March and May 2010, but requested that those hearings be rescheduled.  She was subsequently scheduled for a hearing in July 2010, but failed to appear.  Accordingly, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2011).  

In March 2011 the Board denied the Veteran's claims of entitlement to service connection for dermatofibroma of the bilateral lower extremities and for allergic rhinitis, as well as for an initial compensable rating for acne.  The instant issue was remanded for additional development.  It has now been returned to the Board for appellate consideration.


FINDING OF FACT

Cystitis was not manifest in service and is unrelated to service.


CONCLUSION OF LAW

Cystitis was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in April 2007 discussed the evidence necessary to substantiate the Veteran's claim.  The evidence of record was listed and the Veteran was told how VA would assist her in obtaining additional relevant evidence.  She was invited to submit or identify evidence supportive of her claim.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

An August 2007 letter discussed the status of the Veteran's claim.  

An April 2011 letter advised the Veteran that additional evidence would be developed in her claim of entitlement to service connection for cystitis.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

With respect VA's duty to assist, the Board notes that VA and private treatment records have been associated with the claims file.  The record also includes service treatment records.  The Veteran has also been afforded a VA examination, and the Board finds that the examination provides an adequate basis on which to decide this claim.  The Board notes that the examiner reviewed the record, interviewed the Veteran, and performed an appropriate examination prior to providing his conclusions.  The report of record is thorough and consistent with contemporaneous treatment records, and provides the information necessary to decide the claim.  Neither the Veteran nor her representative has identified any additional evidence that might support the claim, and the Board is also unaware of any such evidence.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

As an initial matter, the Board notes that the Veteran is not shown to have participated in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.  

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  VA may favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

The Veteran maintains that she initially had symptoms of and was treated for cystitis in service.  She also argues that she received an overdose of an adenovirus in service and that it caused her current cystitis.

Associated with the record are pre-service treatment reports indicating that the Veteran underwent laparoscopy in October 1975 for pelvic adhesions.  In November 1975 she underwent surgery that included lysis of pelvic adhesions and excision of a cyst on her left fallopian tube.  In April 1976 the Veteran underwent additional surgery that included exploration with enterolysis, lysis of pelvic and omental adhesions, partial omentectomy, and excision of a left ovarian cyst.  

On enlistment examination in November 1976 the Veteran stated that she had been treated for a female disorder and had experienced a change in menstrual pattern.  She denied frequent or painful urination.  The examiner found no disabling residuals of the reported pre-service treatment, and the Veteran's genitourinary system was clinically normal.  In June 1977 the Veteran reported left lower quadrant pain of three days' duration, and stated that she had undergone removal of cysts from her ovaries.  She subsequently reported pelvic pain and vaginal discharge.  The impression was rule out urinary tract infection.  In January 1978 the Veteran reported frequent urination, every five to ten minutes.  She was provided medication.  On separation examination in March 1978 the Veteran stated that she had been treated for a female disorder.  She denied frequent or painful urination.  Her genitourinary system and pelvic examination were clinically normal.  She was deemed qualified for separation.

In January 1996 the Veteran reported recurrent bladder discomfort for some time.  She also endorsed frequent urination.  She cited estrogen deficiency as a possible cause.  She indicated that she had been evaluated by an urologist five years previously.  She noted that her urine had been checked on multiple occasions and that is was always negative.  The impression was irritative voiding symptoms, and the provider noted that he suspected urethritis and questioned estrogen deficiency.  The Veteran subsequently underwent cystocopy and urethral dilatation.  The clinical note indicates that the Veteran had a history of irritative voiding symptoms and that the history suggested that urethritis was in part due to estrogen deficiency.  The surgical report indicates that the Veteran had fairly pronounced inflammatory type polyps in the urethra and moderate pseudo membranous trigonitis.  The bladder otherwise appeared normal.  

In a private treatment record dated in May 1997, the provider indicated that the Veteran's urethritis was believed to be multifactorial, in part related to estrogen deficiency, as well as mechanical factors such as intercourse, stress, and particular foods.  The provider emphasized that the Veteran's symptoms were likely to be recurrent and that with behavior modification and use of medication, her symptoms could probably be controlled.  

In July 1998 a private provider noted that the Veteran suffered from chronic urethritis, but that whether that such could explain all of her left pelvic discomfort was uncertain.  The provider encouraged resumption of the Veteran's medications.  

In August 2005 the Veteran was again assessed with chronic urethritis.  She was referred for cystocopy, urethral calibration, and possible urethral dilatation.  In September 2005 the Veteran reported discomfort along her urethra with intercourse.  However, she stated that urethral dilatation in August 2005 had helped to alleviate her dyspareunia.  

In September 2006 the Veteran reported pain in her left side and inside of her vagina, mainly noticed during intercourse.  She indicated that she had noticed it previously when she did not receive her estrogen on time.  The impression was chronic urethritis.  

In a December 2010 report, a private physician noted the Veteran's problems with dyspareunia and stated his suspicion that it had become worse after the Veteran underwent gastric bypass surgery because her endogenous estrogen had decreased.  The physician stated her belief that the Veteran had tremendous interstitial cystitis.  

On VA examination in April 2011, the Veteran's history was reviewed.  The examiner noted that the Veteran was treated for probable urinary tract infections during service and that the diagnosis of interstitial cystitis was after separation from service.  The examiner recited the Veteran's medical history in great detail.  Following examination and review of the record, the examiner noted that the Veteran had undergone numerous evaluations and that it was most likely that the accurate diagnosis of the Veteran's current condition was interstitial cystitis or painful bladder syndrome.  She noted that chronic urethritis referred to long-term swelling and irritation and inflammation of the urethra, which was a likely component of the Veteran's condition.  She indicated that the specific etiology of interstitial cystitis was unknown.  She pointed out that review of the Veteran's service treatment records revealed no documentation of evidence that the urinary tract infections in service were not managed appropriately or that the Veteran did not respond to treatment rendered during service.  She noted that there was no evidence that the Veteran's urinary symptoms, which were evaluated and treated during service, either caused or represented the onset of the current interstitial cystitis.  She also addressed the Veteran's claim that she was given an overdose of adenovirus in basic training, indicating that there was no documentation supporting her claim.  She concluded that the current interstitial cystitis was less likely as not caused by or a result of in-service events to include the claim of adenovirus overdose, or to urinary symptoms during service.  She also discussed the Veteran's pre-service treatment and indicated that there was no evidence that the Veteran's genitourinary symptoms existed prior to service.  She concluded that it was less likely as not that the Veteran's genitourinary symptoms were caused by or a result of the pre-service ovarian cysts that were surgically removed.  

Upon careful consideration of the foregoing, the Board has determined that service connection is not warranted.  In this regard, the Board observes that there is no objective evidence showing cystitis in service or in the years directly following discharge.  Although the service treatment records indicate that the Veteran underwent treatment for urinary tract infections in service, they are negative for any diagnosis, complaint, or abnormal finding suggestive of interstitial cystitis.  The separation examination was also negative for any associated findings or diagnoses, and at that time, the Veteran denied pertinent symptoms.  The first indication of complaints suggestive of cystitis date to January 1996, when the Veteran sought treatment for a history of bladder discomfort.  At that time, she reported that she had been evaluated by a urologist five years previously.  

The April 2011 VA examiner concluded that the current cystitis was neither related to service nor to gynecological disorders prior to service.  In assigning high probative value to the report of the April 2011 examination, the Board notes that the examiner reviewed the claims file, including the service medical records, and discussed in elaborate detail the relevant findings and the underlying rationale for her conclusions.  There is no indication that the examiner was not fully aware of the Veteran's medical history or that she misstated any relevant fact.  Therefore, the Board finds these reports to be of great probative value.

The Board has considered the Veteran's statements as to the etiology of her cystitis and notes that she is certainly competent to report symptomatology and when it occurred.  However, it finds that the question of whether the current diagnosis is related to service is a complex medical issue that is beyond the realm of a layman's competence.  See Jandreau.  

The Board has considered whether the Veteran's self-reported continuity of symptomatology of the claimed cystitis dating to service is sufficient to warrant service connection.  In this regard, the Veteran is competent to report her symptoms and when they occurred, and to this extent, her reports are of some probative value.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  However, it must also be considered that the Veteran is recalling a reported onset of symptomatology many years ago.  Furthermore, the Court has held that, even where a Veteran asserts continuity of symptomatology since service, medical evidence was ultimately required to establish a nexus between the continuous symptomatology and the current claimed condition.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

In this case, the Veteran essentially contends that the symptoms she experienced in service are the same as those currently manifested.  However, the VA examiner reviewed the record, to include the Veteran's lay statements, and concluded that the current diagnosis is not related to symptoms treated in service.  In fact, she specifically stated that there was no evidence that the urinary tract infections in service were not managed appropriately or that the Veteran did not respond to treatment rendered during service.  In reaching her conclusion, she also considered the lack of documented findings showing cystitis during service and in the years thereafter before ultimately concluding that the claimed cystitis is not related to service.  Moreover, the VA examiner also concluded that the current interstitial cystitis was not related to conditions for which the Veteran was treated prior to service, and that the current disability did not exist prior to service.  The Board finds that these opinions are the most probative evidence of record as to a relationship between the claimed disabilities and service, and they outweigh the Veteran's lay assertions of continuity of symptomatology since service.
On that question, the Board finds the opinion of the VA examiner to be the only competent and probative evidence of record.  As noted, the VA examiner considered the Veteran's statements, but also considered his documented medical history, the nature of the underlying disability, and the results of the interview and examinations in rendering the above-discussed opinion.

In summary, the Board has considered the record and the Veteran's assertions, and finds that the preponderance of the evidence is against the claim of entitlement to service connection for cystitis.  Consequently, the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. §  3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for cystitis is denied.


____________________________________________
DAVID L. WIGHT
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


